TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00619-CR


Wesley Edward Machac, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 08-594-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Wesley Edward Machac perfected an appeal from his conviction for driving while
intoxicated.  The clerk's fee has not been paid, and the clerk's record has not been filed.  See Tex.
R. App. P. 35.3(a).  The Court notified appellant's retained attorney that the appeal would be
dismissed if payment was not made.  The Court received no response to this notice, and payment has
not been made.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).


				_________________________________________
				Jan P. Patterson, Justice		
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   March 9, 2010
Do Not Publish